DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 16 are entitled to a priority date of May 27, 2016.


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: A1 and F1 – F7 in Figures 1, 3, 5 – 9, ACC in Figures 2 and 4, B1-2 in Figure 9, NCQ in Figure 10.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claim 10 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Abstract

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).


Information Disclosure Statement

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of 


Claim Objections

Claim 16 is objected to because of the following informalities:    

Claim 16 recites the flow (81). Examiner believes this was meant to be the flow (S1).

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 recites at least an organic Rankine cycle. It is unclear how to interpret this. Does applicant mean at least one organic Rankine cycle? Art will be applied under this interpretation. 

Claim 1 recites a heat exchanger for heating the organic working fluid up to its transformation in vapor phase and to its possible overheating. It is unclear whether overheating/superheating is a mandatory feature of the claim or not. Art will be applied under the interpretation that superheating is not required.  

Claims 2, 3, 5, 6, 9, and 11 recite the/said organic Rankine cycle. As per the interpretation of Claim 1 discussed above, since at least one organic Rankine cycle is introduced, it is unclear which from the at least one organic Rankine cycle the organic Rankine cycle refers to. Examiner suggests amending to the at least one organic Rankine cycle in accordance with the interpretation of Claim 1. 

Claim 5 recites an organic working fluid. Since Claim 1 already recites an organic working fluid, it is unclear whether the fluid of Claim 5 is the same as that of Claim 1. Art will be applied under the interpretation that the fluid of Claim 5 refers to the same fluid as Claim 1. 

Claim 6 recites the regenerator, which lacks antecedent basis since Claim 6 is dependent on Claim 4 instead of in Claim 5 where the regenerator is first introduced. 

Claim 10 recites said second pre-heater has a first geothermal liquid flow exiting from it and wherein a liquid-vapor separator has a second geothermal liquid flow exiting from it and wherein said first geothermal liquid flow and said second geothermal liquid flow are mixed to form a geothermal liquid flow that heats the organic working fluid in the first pre-heater. First, Claim 1 requires that the first preheater is preheated by geothermal liquid flow (B1), so it is unclear whether geothermal liquid flow B3 which heats the working fluid in the first preheater in Claim 10 is the same as geothermal liquid flow B1 which heats the working fluid in Claim 1. Second, no embodiment depicted in the drawings or discussed in the specification has an output of the second preheater mixing with any other fluid to subsequently heat the first preheater. Geothermal liquid flow B2, which Claim 10 refers to, exits from the second evaporator EV2 not the second preheater. 

Claim 11 recites a second geothermal liquid flow (S3). Claim 11 is dependent on Claim 10, which already recites a liquid flow S3. It is unclear whether the flow S3 in Claim 11 is the same as that introduced in Claim 10. 

said first geothermal liquid flow exiting from the second preheater and a second geothermal liquid flow exiting from the liquid-vapor separator pre-heats the organic working fluid respectively in the first pre-heater and in a further pre-heater located in parallel in the organic Rankine cycle. Much like the 112 issue for Clam 10, no embodiment depicted in the drawings or discussed in the specification has an output of the second preheater being used to subsequently heat the first preheater. Geothermal liquid flow B2, which Claim 11 refers to, exits from the second evaporator EV2 not the second preheater. 

Claim 13 recites it is sent to reinjection wells. It is unclear whether the word “it” refers to the fraction of geothermal liquid (S5) exiting from the second preheater or the fraction of geothermal liquid (S6) exciting from the further preheater. 

Claim 14 recites said heat exchanger (DC). However, the direct contact heat exchanger was introduced in Clam 1 as a further heat exchanger, leading to confusion. Art will be applied as if the claim recited said further heat exchanger (DC). 

Claim 14 recites the geothermal liquid (B5), which lacks antecedent basis. 

Claim 14 recites said direct contact condenser … is fed by a geothermal liquid flow exiting from the first pre-heater, and provides heat to the geothermal liquid, which is flowing through the second pre-heater. This appears to be incompatible liquid B5 whereas Claim 1 requires the fluid heating the second preheater is a mixture of gas and by a fraction of geothermal vapor not condensed exiting from the heat exchanger or from a further heat exchanger. 

Claim 15 recites further comprising two organic Rankine cycles. It is unclear whether this requires a total of two cycles or three cycles – i.e. the two from Claim 15 plus the original from Claim 1 since Claim 15 recites further comprising. Art will be applied under the interpretation that the claim requires two cycles. 

Claim 15 recites the fraction of vapor and the liquid-vapor separator, both of which lack antecedent basis. Claim 15 is dependent on Claim 1 instead of Claim 10 where the separator is first introduced. 

Claim 15 recites the direct contact condenser, which lacks antecedent basis since Claim 15 is dependent on Claim 1 instead of Claim 14 where the direct contact condenser is first introduced. 

All other pending claims are rejected due to their dependence on Claim 1. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (hereafter “Kaplan” – US 2012/0260655).

With regards to Claim 1:

Kaplan discloses a binary geothermal system (Figures 1, 2) comprising at least an organic Rankine cycle (cycle 10) provided with at least a supply pump (pump 37 in Figure 1, 137 in Figure 2) for supplying an organic working fluid (Paragraph 40), in liquid phase, to at least a heat exchanger (vaporizer 20 in Figure 1, 119 and 120 in Figure 2) for heating the organic working fluid up to its transformation in vapor phase (Paragraphs 34, 44) and to its possible overheating, an expansion turbine (turbines 47, 48 in Figure 1, 153, 155 in Figure 2) for expanding the organic working fluid in a vapor phase, a condenser (condensers 33, 35 in Figure 1, 133, 135 in Figure 2) which bring back the organic working fluid in a liquid phase, 

a geothermal source comprising geothermal liquid (brine supply 7 in Figure 1, 107 in Figure 2) and geothermal vapor (steam supply 5 in Figure 1, 105 in Figure 2) wherein the organic working fluid is vaporized directly or indirectly through a flow of geothermal vapor (in line 6 in Figure 1, 106 in Figure 2) in the heat exchanger (Paragraphs 34, 44) and is preheated by a geothermal liquid flow (in line 8 in Figure 1, 108 in Figure 2) in a first pre-heater (preheater stage 12A in Figure 1, 112 in Figure 2), wherein said organic working fluid is also pre-heated in a second pre-heater (preheater stage 12B in Figure 1, 122 in Figure 2) that uses thermal energy contained in a flow, constituted by a mixture of gas and by a fraction of geothermal vapor not condensed exiting from the heat exchanger (Paragraphs 34, 44: “heat depleted geothermal steam” in line 21 in Figure 1, 121 in Figure 2 – note also that all geothermal fluid has some form of non-condensable gases, see Paragraph 40) or from a further heat exchanger.

With regards to Claim 2:

Kaplan discloses said first preheater and said second pre-heater are in parallel in the organic Rankine cycle (see Figure 2, organic working fluid entering preheater 112 does not also enter preheater 122). 

With regards to Claim 3:

Kaplan discloses said first preheater and said second preheater are in series in the organic Rankine cycle (see Figure 1, organic working fluid flows sequentially through both stages of preheater 12).

With regards to Claim 5:

Kaplan discloses said organic Rankine cycle further comprises a regenerator of an organic working fluid (recuperators 63, 65 in Figure 1, 163, 165 in Figure 2).  


s 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronicki (US 2014/0075938).

With regards to Claim 1:

Bronicki discloses a binary geothermal system (Figure 2) comprising at least an organic Rankine cycle (first cycle with turbine 222, second cycle with turbine 272) provided with at least a supply pump (pumps 330, 280) for supplying an organic working fluid (Paragraph 32), in liquid phase, to at least a heat exchanger (vaporizers 212, 262) for heating the organic working fluid up to its transformation in vapor phase (Paragraph 34) and to its possible overheating, an expansion turbine (turbines 222, 272) for expanding the organic working fluid in a vapor phase, a condenser (condensers 226, 276) which bring back the organic working fluid in a liquid phase, 

a geothermal source (production well 202) comprising geothermal liquid (liquid brine 210) and geothermal vapor (steam 208) wherein the organic working fluid is vaporized directly or indirectly through a flow of geothermal vapor (see Figure 2) in the heat exchanger (Paragraph 34) and is preheated by a geothermal liquid flow (liquid brine 260) in a first pre-heater (preheater 270), wherein said organic working fluid is also pre-heated in a second pre-heater (preheater 220) that uses thermal energy contained in a flow, constituted by a mixture of gas and by a fraction of geothermal vapor not condensed exiting from the heat exchanger or from a further heat exchanger.

With regards to Claim 15:

Bronicki discloses two organic Rankine cycles (first cycle with turbine 222, second cycle with turbine 272), wherein a first organic Rankine cycle (cycle including turbine 272) is configured to operate at temperatures lower than the temperatures of a second organic Rankine cycle (cycle of turbine 272 is heated by geothermal fluid 250 which has already given up heat to the cycle of turbine 222, thus cycle of turbine 272 operates at lower temperature) and in which the fraction of the vapor from the liquid-vapor separator (separators 206, 256) or from the direct contact condenser is used to preheat the organic working fluid of one of the two organic Rankine cycles (see Figure 2, the vapor output from both separators is used to eventually preheat the working fluid of each respective cycle).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (hereafter “Takata” – US 2015/0168022) in view of Kaplan et al. (hereafter “Kaplan” – US 2012/0260655).

With regards to Claim 1:

Takata discloses a binary geothermal system (Figure 2) comprising at least a Rankine cycle (Figure 2) provided with at least a supply pump (pump 22) for supplying a working fluid (Paragraph 52), in liquid phase, to at least a heat exchanger (evaporator 7) for heating the working fluid up to its transformation in vapor phase (Paragraph 51) and to its possible overheating, an expansion turbine (turbine 9) for expanding the organic working fluid in a vapor phase, a condenser (condenser 16) which bring back the working fluid in a liquid phase, 

a geothermal source (production well 1) comprising geothermal liquid (hot water pipe 5) and geothermal vapor (steam pipe 4) wherein the working fluid is vaporized directly or indirectly through a flow of geothermal vapor in the heat exchanger (Paragraph 52) and is preheated by a geothermal liquid flow in a first pre-heater (preheater 23), wherein said working fluid is also pre-heated in a second pre-heater (preheater 33) that uses thermal energy (from steam pipe 4a) contained in a flow, constituted by a mixture of gas and by a fraction of geothermal vapor not condensed exiting from the heat exchanger (see Paragraph 61 for the fluid in pipe 4a still being a vapor – note also that all geothermal fluid has some form of non-condensable gases) or from a further heat exchanger.

Takata does not explicitly disclose that the Rankine cycle is an organic Rankine cycle, i.e. circulating an organic working fluid. However, Takata acknowledges organic working fluid (Paragraph 7). Given the teachings of both Takata and Kaplan, it would have been obvious to one of ordinary skill in the art to modify the system of Takata by using an organic working fluid in order to yield the predictable benefit of being able to use lower temperature heat sources to still drive the turbine of the Rankine cycle. 

With regards to Claim 3:

The Takata modification of Claim 1 teaches said first preheater and said second preheater are in series in the organic Rankine cycle (see Figure 2 of Takata, working fluid flows sequentially through preheater 33 then preheater 23).

With regards to Claim 4:

The Takata modification of Claim 1 teaches said first pre-heater and said second pre-heater are configured so that the organic working fluid passes through the second pre-heater and soon after through the first pre-heater (see Figure 2 of Takata, working fluid flows sequentially through preheater 33 then preheater 23).


Allowable Subject Matter

Claims 6 – 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Kalina (US 5440882) – separated vapor 41/43 heats evaporator 103 while liquid heats preheater 106. 

Bronicki et al. (US 5809782) – binary geothermal system with separated vapor and liquid streams heating different parts of an organic Rankine cycle. 

Kaplan et al. (US 2007/0095065) - separated vapor 28 heats evaporator 35 while liquid heats preheater 43, output geothermal fluid of evaporator 35 heats second preheater 41. 

Hadianto et al. (US 2014/0116046) – Figure 2: first vapor/liquid separator 11, second vapor/liquid separator 43 with separated vapor/liquid heating various heat exchangers of Rankine cycle. 

Bronicki (US 2015/0284262) - binary geothermal system with separated vapor and liquid streams heating different parts of an organic Rankine cycle.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, May 5, 2021